Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 2/8/2021.
Currently, claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/8/2021 and 4/28/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a second plurality of vias over and physically contacting top surfaces (plural) of the first metal trace”. However, the first metal trace is a singular object and thus it is 
Claim 11-16 depend on claim 10 and thus recite the same limitation via dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0371947). An annotated version of Fig. 1 is provided below in an effort to clarify the rejections that follow.

    PNG
    media_image1.png
    856
    1366
    media_image1.png
    Greyscale


Pertaining to claim 1, Chen shows a package comprising: 
an Under-Bump Metallurgy (UBM); 
a top via (TV) underlying and electrically coupling to the UBM; 
a first conductive trace (4CT) underlying and electrically coupling to the top via; 
a first via group (4VG) underlying and contacting the first conductive trace, wherein the first via group comprises a first plurality of vias, and the first via group has a first contour area; 
a second conductive trace (3CT) underlying and electrically coupling to the first via group; and 
a second via group (3VG) underlying and contacting the second conductive trace, wherein the second via group comprises a second plurality of vias, and the second via group has 
Pertaining to claim 6, Chen shows the UBM overlaps a peripheral region of the device die (Fig. 1).
Pertaining to claim 8, Chen shows a solder region (122) over and contacting the UBM.

Pertaining to claim 10, Chen shows a package comprising: 
a device die (102); 
an encapsulant (116) encapsulating the device die therein; 
a first plurality of vias (3VG) over and electrically coupling to the device die, wherein the first plurality of vias encircle a first area (unshaded area between 3VGs); 
a first metal trace (3CT) over and physically contacting top surfaces of the first plurality of vias; 
a second plurality of vias (4VG) over and physically contacting top surfaces of the first metal trace; 
a second metal trace (4CT) over and physically contacting top surfaces of the second plurality of vias, wherein the second plurality of vias encircle a second area (unshaded area between 4VGs), and wherein at least a first portion (right portion) of the first area overlaps a second portion (left portion) of the second area; and 
an Under-Bump-Metallurgy (UBM) over and electrically coupling to the device die through the first plurality of vias and the second plurality of vias.
Pertaining to claim 13, Chen shows a solder region (122) over and contacting the UBM.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 2-5, 7, 9, 11-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a third via group underlying and electrically coupling to the second via group, wherein the third via group comprises a third plurality of vias; and a device die comprising a metal pillar at a top surface, wherein the metal pillar is underlying and contacting a bottom surface of at least one of the third plurality of vias. Therefore, claims 2-5 are found to contain allowable subject matter. Similarly, claim 14 claims a third RDL underlying and physically joining the first plurality of vias, and a third plurality of vias underlying and physically joining the third RDL, which is also not taught by the prior art, and thus claims 14-16 are found to contain allowable subject matter.
Furthermore, the prior art of record does not teach the first plurality of vias are allocated symmetric to a vertical center line, and the second plurality of vias are allocated symmetric to the vertical center line. Thus, claim 7 is found to contain allowable subject matter.
Moreover, the prior art of record does not teach the first conductive trace comprises a degassing hole, and wherein in a top view of the second via group, the degassing hole is surrounded by the second plurality of vias in the second via group. Thus, claim 9 is found to contain allowable subject matter.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US 10,461,023) and Kim (JP 2017-92463) disclose via structures similar to Applicant.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896